USCA4 Appeal: 22-6723      Doc: 11         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6723


        WILLIAM H. GALVIN, JR.,

                            Plaintiff - Appellant,

                     v.

        PERRYVILLE POLICE DEPARTMENT; OFFICER RICHIE HUFFSTUTLER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:21-cv-01754-SAG)


        Submitted: October 26, 2022                                 Decided: November 23, 2022


        Before HARRIS and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        William H. Galvin, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6723      Doc: 11        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

              William H. Galvin, Jr., appeals the district court’s order denying relief on his 42

        U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Galvin v. Perryville

        Police Dep’t, No. 1:21-cv-01754-SAG (D. Md. May 11, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2